DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 5, 2021 and February 9, 2021 are being considered by the examiner.


Response to Amendment
Applicant’s amendment filed July 21, 2022 has been entered. Claims 1-8 remain pending in the application.

Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive. Applicant argues, at pp. 5-7 of the July, 21, 2022 response that the combination of Hofhansl and Prater would allegedly fail to read upon the claim limitations of independent claims 1, 7 and 8. Examiner respectfully disagrees.
	Applicant’s arguments are premised upon applicant’s characterization of each individual reference, while a combination of the references with a statement of motivation to combine has been set forth in the April 29, 2022 Non Final Rejection and is being respectfully repeated herein. Applicant’s analysis of the general subject matter of Hofhansl and Prater does not negate the specific teachings of the respective references that the examiner has cited. The alleged deficiency of the references is supported only by mere conclusory allegations and is countered explicitly by the past and present grounds of rejection below.
	If applicant would recite specific structure or functionality of an “archive file” in greater detail than is recited presently, such amendment may have the effect of removing or altering the grounds of rejection being applied.
	Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Accordingly and in view of the past and present grounds of rejection, applicant’s arguments, at pp. 5-7 of the July, 21, 2022 response that the combination of Hofhansl and Prater would allegedly fail to read upon the claim limitations of independent claims 1, 7 and 8, have been fully considered but have not been found to be persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 
negated by the manner in which the invention was made.


Claims 1-2, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication 2018/0260407 to Hofhansl in view of US Patent 11,069,381 to Prater.

With regard to independent claim 1,
	Hofhansl teaches a database device comprising: 
	a database that includes an independent storage area and stores one or more records each including an expiration 5date and data, in the storage area (Hofhansl: abstract – database stores deletion predicate parameters, i.e. expiration date and data. See ¶0018 – servers used for data storage, i.e. independent storage area.); and 
	one or more processors configured to function (Hofhansl: ¶0039 – processor executes software instructions to perform taught functionality.) as: 
		a setting unit that sets timing based on a status of each of the records, as a threshold deadline for determination that a record stored in the database has 10expired (Hofhansl: ¶0042, ¶0047 – deletion predicate parameter a threshold time since a timestamp, i.e. threshold deadline. See also further discussion of threshold time at ¶0067 and ¶0075. Examiner notes that the term unit is being interpreted as denoting hardware, software, or a combination thereof.); 
	Hofhansl does not fully and explicitly teach a first registration unit that identifies, as an archive target, a storage area having a registered latest expiration date representing equal to or earlier than the set threshold deadline and registers all records included 15in the identified storage area, in an archive file; and 
		a deletion unit that deletes all the records in the storage area registered in the archive file, from the storage area.		
	Prater teaches a device where a first registration unit identifies, as an archive target, a storage area having a registered latest expiration date representing equal to or earlier than a set threshold deadline and registers all records included 15in an identified storage area, in an archive file (Prater: fig. 3 archive memory portion target for data, as discussed at col. 21, ll. 29-39. See also above citations directed to thresholds. Examiner notes that the term unit is being interpreted as denoting hardware, software, or a combination thereof.); and 
		a deletion unit that deletes all the records in the storage area registered in the archive file, from the storage area. (Prater: col. 22, ll. 22 and 29-35 – delete data in an archive area after threshold time has passed. See fig. 4 and related description of archiving. See also above citations directed to archiving. Examiner notes that the term unit is being interpreted as denoting hardware, software, or a combination thereof.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the archive area functionality of Prater into the time-based data storage system of Hofhansl by programming the instructions of Hofhansl (Hofhansl: ¶0039) to archive and delete data according to a time threshold, as taught by Prater. Both references are directed to timestamp based deletion (Hofhansl: ¶0042; Prater: col. 22, ll. 22 and 29-35) and efficient storage (Hofhansl: ¶0011; Prater: abstract). An advantage obtained through archiving and deleting data according to a time threshold would have been desirable to implement in the time-based data storage system of Hofhansl. In particular, the motivation to combine the Hofhansl and Prater references would have been to reduce resources required in processing data. (Hofhansl: ¶¶0011-0012; Prater: abstract)






With regard to dependent claim 2, which depends upon independent claim 1,
	Hofhansl and Prater teach the database device according to claim 1, wherein the one or more processors are configured to further function as: 
	an acquisition unit that acquires a record; and 
	a second registration unit that registers the acquired 25record in the storage area of the database. (Prater: col. 10, ll. 50-57 – electronic pick list information is retrieved representing items in inventory. See fig. 3, memory 310 of the inventory management system containing database, which is represented by data store 316, according to col. 22, ll. 12-18. See also col. 2, ll. 12-17 – customer shopping carts, i.e. “second registration unit”, are updated based upon retrieved inventory data. Examiner notes that the term unit is being interpreted as denoting hardware, software, or a combination thereof.)

With regard to dependent claim 4, which depends upon independent claim 1,
	Hofhansl and Prater teach the database device according to claim 1, wherein the setting unit identifies a latest expiration date from among registered expiration dates and sets the identified 5expiration date that is earlier than a present time and closest to the present time, as the threshold deadline. (Prater: col. 22, ll. 22 and 29-35 – delete data in an archive area after threshold time has passed. See fig. 4 and related description of archiving. See also above citations directed to archiving. Examiner notes that the term unit is being interpreted as denoting hardware, software, or a combination thereof. Examiner further notes that the configurations taught directed to continuous or incremental deletion would each read upon the limitations claimed as it is now.)

With regard to dependent claim 6, which depends upon independent claim 1,
	Hofhansl and Prater teach the database device according to claim 1, wherein 15the storage area is a block area with a predetermined size in the database. (Hofhansl: ¶0044 – data size identifier assigned, “predetermined”, with regard to data elements “blocks” in storage. See also above citations directed to database.)

	Claims 7 and 8 are each similar in scope to claim 1 and are each rejected under a similar rationale.

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  Of the closest prior art of record, US Patent No. 6,092,091 to Sumita and US Pre-Grant Publication 2019/0095285 to McCormack teach temporally based deletion and migration policies. However, Sumita and McCormack do not entirely read upon the full combination of limitations being recited in dependent claims 3 and 5 as it is now.
Further, of the closest prior art of record, US Pre-Grant Publication 2018/0184465 to Chatterjee and 20180004768 to Chen both discuss monitoring user interactions to determine data placement. These references also teach deletion of data based upon a time threshold elapsing. However, both Chatterjee and Chen do not entirely read upon the full combination of limitations being recited in dependent claims 3 and 5 as it is now.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157                                                                                                                                                                                                        
/James Trujillo/Supervisory Patent Examiner, Art Unit 2157